Exhibit 10.6

 

ADMINISTRATIVE SERVICES AGREEMENT

 

This Administrative Services Agreement (this “Agreement”) by and between
SandRidge Energy, Inc., a Delaware corporation, with offices at 123 Robert S.
Kerr Avenue, Oklahoma City, OK 73102-6406 (the “Company”), and SandRidge Permian
Trust, a statutory trust formed under the laws of the State of Delaware (the
“Trust”) is delivered to be effective as of 12:01 a.m., Central Time, April 1,
2011 (the “Effective Time”). All capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in Article I below.

 

WHEREAS, pursuant to that certain Term Overriding Royalty Interest Conveyance
(PDP), that certain Term Overriding Royalty Interest Conveyance (Development),
that certain Perpetual Overriding Royalty Interest Conveyance (PDP) and that
certain Perpetual Overriding Royalty Interest Conveyance (Development), each
effective as of the Effective Time (collectively, the “Conveyances”), SandRidge
Exploration and Production, LLC has caused to be conveyed to the Trust or
Mistmada Oil Company, Inc., an Oklahoma corporation (the “Company Subsidiary”),
as applicable, overriding royalty interests in certain oil and natural gas
properties located in Andrews County, Texas (the “Royalty Interests”);

 

WHEREAS, the Company Subsidiary has assigned all of its Royalty Interests to the
Trust, and consequently the Trust holds all of the Royalty Interests; and

 

WHEREAS, in connection with the Conveyances, the Company has agreed to provide
certain administrative services for the Trust in exchange for an administrative
services fee as described herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intended to be legally bound
hereby, it is agreed as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01 Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below:

 

“AAA” has the meaning set forth in Section 2.07.

 

“Administrative Services Fee” has the meaning set forth in Section 3.01.

 

“Affiliate” means, for any specified Person, another Person that controls, is
controlled by, or is under common control with, the specified Person. “Control,”
in the preceding sentence, refers to the possession by one Person, directly or
indirectly, of the right or power to direct or cause the direction of the
management and policies of another Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc. as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law.

 

“Claimant” has the meaning set forth in Section 2.07.

 

“Closing Date” means August 16, 2011.

 

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Company Subsidiary” has the meaning set forth in the recitals to this
Agreement.

 

“Conveyances” has the meaning set forth in the recitals to this Agreement.

 

“Derivatives Agreement” means that certain Derivatives Agreement, dated as of
August 16, 2011, by and between the Company and the Trust, as the same may be
amended from time to time.

 

“Development Agreement” means that certain Development Agreement, effective as
of the Effective Time, by and among the Company, SandRidge Exploration and
Production, LLC, and the Trust, as the same may be amended from time to time.

 

“Direct Hedge Contracts” means the Initial Direct Hedges and the Future Direct
Hedges, in each case, as such contracts may be restructured, amended or modified
from time to time.

 

“Effective Time” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Excess Hedged Volumes” has the meaning set forth in Section 2.02(c).

 

“External Expenses” means the actual out-of-pocket fees, costs and expenses
incurred by the Company in connection with the provision of the Services.

 

“Force Majeure” shall mean any cause beyond the reasonable control of the
Company, including acts of God, strikes, lockouts, acts of the public enemy,
wars or warlike action (whether actual or impending), arrests and other
restraints of government (civil or military), blockades, embargoes,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
sabotage, tornadoes, named tropical storms and hurricanes, and floods, civil
disturbances, terrorism, mechanical breakdown of machinery or equipment,
explosions, confiscation or seizure by any government or other public authority,
any order of any court of competent jurisdiction, regulatory agency or
governmental body having jurisdiction.

 

“Future Direct Hedges” means oil and natural gas derivative contracts that are
entered into by the Trust after the Closing Date (i) upon the assignment,
novation or other transfer of any of the SandRidge Hedge Contracts (or any
portion thereof), or the replacement of

 

2

--------------------------------------------------------------------------------


 

SandRidge Hedge Contracts (or any portion thereof), in each case in accordance
with the terms of the Derivatives Agreement, or (ii) in connection with the
Reset of existing Direct Hedge Contracts in accordance with Section 2.02(c) of
this Agreement.

 

“Initial Direct Hedges” means those oil and natural gas derivative contracts
specified on Schedule 1 to the Trust Agreement, which contracts are to be
entered into by the Trust with counterparties on or substantially concurrent
with the Closing Date.

 

“Person” means any natural person, corporation, partnership, trust, estate or
other entity, organization, or association.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of August 16, 2011, by and between the Trust and the
Company.

 

“Reset” has the meaning set forth in Section 2.02(c).

 

“Respondent” has the meaning set forth in Section 2.07.

 

“Royalty Interests” has the meaning set forth in the recitals to this Agreement.

 

“Rules” has the meaning set forth in Section 2.07.

 

“SandRidge Hedge Contracts” means those oil and natural gas derivative contracts
identified on Exhibit A to the Derivatives Agreement, as such contracts may be
restructured, amended or modified from time to time.

 

“Services” has the meaning set forth in Section 2.01.

 

“Special Provisions” has the meaning set forth in Section 2.07.

 

“Termination Date” has the meaning set forth in Section 5.01.

 

“Trust” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Trust Agreement” means that certain Amended and Restated Trust Agreement of the
Trust, dated as of August 16, 2011 (as may be amended from time to time), by and
among the Company, the Trustee and The Corporation Trust Company, as Delaware
trustee.

 

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, as trustee, acting
not in its individual capacity but solely as trustee of the Trust.

 

Section 1.02 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed

 

3

--------------------------------------------------------------------------------


 

by the words “without limitation;” and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.

 

ARTICLE II
SERVICES

 

Section 2.01 Services. Subject to the terms of this Agreement and in exchange
for the payments described in Section 3.01, the Company hereby agrees to provide
the Trust with (a) services as are necessary to fulfill the purposes of the
Trust as set forth in Section 2.02 of the Trust Agreement, including such
accounting, bookkeeping and informational services as may be necessary for the
preparation of reports the Trust is or may be required to prepare and/or file in
accordance with applicable tax and securities laws, exchange listing rules and
other requirements, including reserve reports, tax returns and Forms K-1 in each
case, that the Trust may reasonably request the Company provide during the term
of this Agreement; (b) services of a similar character and scope to those in the
foregoing clause (a); (c) services that may be required to satisfy the Trust’s
obligations under the Registration Rights Agreement; and (d) services described
in Section 2.02 of this Agreement related to the Trust’s hedging arrangements
(all of the foregoing services, the “Services”). As a component of the Services,
the Company shall, upon request of the Trust at any time, certify to the Trust
the information necessary to make or confirm the calculations, computations and
determinations required to be made from time to time under the various
agreements to which the Company and the Trust (or Trustee) are parties,
including, without limitation, all amounts and other facts necessary to make the
various calculations, computations and determinations to be made under the
Development Agreement.

 

Section 2.02 Hedge Manager Services.

 

(a) The Company shall serve as hedge manager for the Trust.  In this capacity,
the Company shall administer, on behalf of the Trust, the Direct Hedge
Contracts, including determining amounts owed by or to the Trust under the
Direct Hedge Contracts, reviewing amounts determined by the Calculation Agent
(as defined in the Direct Hedge Contracts), reviewing and taking appropriate
action in response to notices and other communications from counterparties to
the Direct Hedge Contracts, drafting and delivering any confirmations, notices
or other documents related to the Direct Hedge Contracts and taking any and all
other actions that the Company, in its sole discretion, deems necessary or
appropriate to administer the Direct Hedge Contracts.

 

(b) As hedge manager, the Company shall have the power and authority to
negotiate on behalf of the Trust, with counterparties the terms and conditions
of any Future Direct Hedge to be entered into by the Trust, including in
connection with any assignment, novation or other transfer to the Trust of a
SandRidge Hedge Contract or the replacement of a SandRidge Hedge Contract with a
Future Direct Hedge, in each case in accordance with the Derivatives Agreement,
or upon the Reset of a Direct Hedge Contract in accordance with Section 2.02(c)
of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c) If at any time the Company reasonably determines that the remaining volumes
of oil and natural gas hedged under the Direct Hedge Contracts and SandRidge
Hedge Contracts exceed projected production of oil and natural gas attributable
to the Royalty Interests for the period or periods covered by such Direct Hedge
Contracts and SandRidge Hedge Contracts (such difference, the “Excess Hedged
Volumes”), the Company may, in its sole discretion, negotiate, on behalf of the
Trust, with the Trust’s counterparties under the Direct Hedge Contracts to
reset, terminate or replace, or otherwise modify, the terms of all or any
portion of the Direct Hedge Contracts in order for the Trust to eliminate or
reduce such Excess Hedged Volumes (any such action, a “Reset”). The Company
shall use commercially reasonable efforts to negotiate terms that would effect
any such Reset in a manner that is cash neutral or advantageous to the Trust,
but shall have no affirmative duty to negotiate for, or actually reset or
otherwise modify, any Direct Hedge Contracts on behalf of the Trust. In
connection with any Reset in accordance with this Section 2.02(c), the Company
shall provide the Trust with (i) written notice identifying the Direct Hedge
Contracts (or portions thereof) being reset and describing the material terms of
the Reset, including a summary of the volumes, periods, and prices affected by
the Reset, and (ii) copies of any revised or new transaction confirmations or
other documents evidencing the Future Direct Hedges proposed to be entered into
by the Trust in conjunction with such Reset. For the avoidance of doubt, the
Company shall have no affirmative duty to undertake any Reset and shall incur no
liability in connection with affirmatively undertaking (or failing to undertake)
a Reset (other than a failure to use its commercially reasonable efforts in
effecting a Reset as expressly set forth in this Section 2.02(c) or for
undertaking a Reset in bad faith).

 

(d) The Trustee shall cooperate with the Company in connection with any Reset or
any other action the Company takes with respect to the Direct Hedge Contracts,
to the extent reasonably requested to do so by the Company, including executing
definitive documentation with counterparties. However, the Trustee shall have
neither the right nor the responsibility to approve the terms and conditions of
any Reset, which authority and responsibility shall rest solely with the
Company, as hedge manager for the Trust.

 

Section 2.03 Performance of Services by Others. The parties hereby agree that in
discharging the Company’s obligations under this Agreement, the Company may, in
its sole discretion, engage any other Person, including its Affiliates, to
perform the Services (or any part of the Services) on its behalf and that,
subject to the Company’s right to reimbursement for External Expenses in
accordance with this Agreement, the performance of the Services (or any part of
the Services) by any such Person shall be treated as if the Company performed
such Services itself. Notwithstanding the foregoing, nothing contained herein
shall relieve the Company of its obligations hereunder.

 

Section 2.04 Intellectual Property. Any (a) inventions, whether patentable or
not, developed or invented, or (b) copyrightable material (and the intangible
rights of copyright therein) developed, in each case by the Company, its
Affiliates or its or their employees in connection with the performance of the
Services shall be the property of the Company; provided, that the Trust shall be
granted an irrevocable, royalty-free, non-exclusive and non-transferable right
and license to use such inventions or material; provided, further, that the
Trust shall only be granted such a right and license to the extent such grant
does not conflict with, or result in a breach, default or violation of a right
or license to use such inventions or material granted to the Company by any
Person other than an Affiliate of the Company. Notwithstanding the foregoing,

 

5

--------------------------------------------------------------------------------


 

the Company will use all commercially reasonable efforts to grant such right and
license to the Trust.

 

Section 2.05 Independent Status. It is expressly acknowledged by the parties
hereto that each party is an “independent contractor” and nothing in this
Agreement is intended nor shall be construed to create an employer/employee,
joint venture or partnership relationship, or to allow any party to exercise
control or direction over the other party. Except as required in connection with
the performance of the Services, neither the Company nor any agent, employee,
servant, contractor or subcontractor of the Company or any of its Affiliates
shall have the authority to bind the Trust to any contract or arrangement.
Neither the Trust nor the Trustee shall be liable for the salary, wages or
benefits, including workers’ compensation insurance and unemployment insurance,
of any employee, agent, servant, contractor or subcontractor of the Company or
its Affiliates by virtue of this Agreement.  The Company shall not be a
fiduciary with respect to the Trust or Trustee and shall owe no fiduciary duties
or liabilities to the Trust or Trustee.

 

Section 2.06 Warranties; Limitation of Liability. The Company will use
commercially reasonable efforts to provide the Services in a good and
workmanlike manner in accordance with the sound and prudent practices of
providers of similar services. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE,
THE COMPANY MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES.
IN NO EVENT WILL THE COMPANY OR ANY OF ITS AFFILIATES BE LIABLE TO ANY OF THE
PERSONS RECEIVING ANY SERVICES OR TO ANY OTHER PERSON FOR ANY EXEMPLARY,
PUNITIVE, DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICES, REGARDLESS OF
WHETHER THE PERSON PROVIDING SUCH SERVICES, ITS AFFILIATES OR OTHERS MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT,
EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, DIRECT, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A PERSON THAT IS NOT A PARTY TO THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
2.06 WILL SURVIVE TERMINATION OF THIS AGREEMENT.

 

Section 2.07 Disputes. ANY DISPUTE, CONTROVERSY OR CLAIM THAT MAY ARISE BETWEEN
OR AMONG THE COMPANY (ON THE ONE HAND) AND THE TRUST (ON THE OTHER HAND) IN
CONNECTION WITH OR OTHERWISE RELATING TO THIS AGREEMENT, THE NATURE OR QUALITY
OF THE SERVICES, THE CALCULATION OR ALLOCATION OF THE ADMINISTRATIVE SERVICES
FEE OR EXTERNAL EXPENSES OR THE APPLICATION, IMPLEMENTATION, VALIDITY OR BREACH
OF THIS AGREEMENT, SHALL BE FINALLY, CONCLUSIVELY AND EXCLUSIVELY SETTLED BY
BINDING ARBITRATION IN OKLAHOMA CITY, OKLAHOMA IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES (THE “RULES”) OF THE AMERICAN ARBITRATION ASSOCIATION OR ANY
SUCCESSOR THERETO (“AAA”) THEN IN EFFECT. THE COMPANY AND THE TRUST HEREBY
EXPRESSLY WAIVE THEIR RIGHT TO SEEK REMEDIES IN COURT,

 

6

--------------------------------------------------------------------------------


 

INCLUDING THE RIGHT TO TRIAL BY JURY, WITH RESPECT TO ANY MATTER SUBJECT TO
ARBITRATION PURSUANT TO THIS SECTION 2.07. EITHER THE COMPANY OR THE TRUST MAY
BRING AN ACTION, INCLUDING A SUMMARY OR EXPEDITED PROCEEDING, IN ANY COURT
HAVING JURISDICTION, TO COMPEL ARBITRATION OF ANY DISPUTE, CONTROVERSY OR CLAIM
TO WHICH THIS SECTION 2.07 APPLIES. EXCEPT WITH RESPECT TO THE FOLLOWING
PROVISIONS (THE “SPECIAL PROVISIONS”) WHICH SHALL APPLY WITH RESPECT TO ANY
ARBITRATION PURSUANT TO THIS SECTION 2.07, THE INITIATION AND CONDUCT OF
ARBITRATION SHALL BE AS SET FORTH IN THE RULES, WHICH RULES ARE INCORPORATED IN
THIS AGREEMENT BY REFERENCE WITH THE SAME EFFECT AS IF THEY WERE ACTUALLY
PRINTED HEREIN.

 

(a) In the event of any inconsistency between the Rules and the Special
Provisions, the Special Provisions shall control. References in the Rules to a
sole arbitrator shall be deemed to refer to the tribunal of arbitrators provided
for under subparagraph (c) below in this Section 2.07.

 

(b) The arbitration shall be administered by AAA.

 

(c) The arbitration shall be conducted by a tribunal of three arbitrators.
Within ten days after arbitration is initiated pursuant to the Rules, the
initiating party or parties (the “Claimant”) shall send written notice to the
other party or parties (the “Respondent”), with a copy to the Oklahoma City,
Oklahoma office of AAA (if no such office exists, to the Dallas, Texas office of
AAA), designating the first arbitrator (who shall not be a representative or
agent of any party but may or may not be an AAA panel member and, in any case,
shall be reasonably believed by the Claimant to possess the requisite
experience, education and expertise in respect of the matters to which the claim
relates to enable such person to completely perform arbitral duties). Within ten
days after receipt of such notice, the Respondent shall send written notice to
the Claimant, with a copy to the Oklahoma City, Oklahoma office of AAA (if no
such office exists, to the Dallas, Texas office of AAA) and to the first
arbitrator, designating the second arbitrator (who shall not be a representative
or agent of any party, but may or may not be an AAA panel member and, in any
case, shall be reasonably believed by the Respondent to possess the requisite
experience, education and expertise in respect of the matters to which the claim
relates to enable such person to competently perform arbitral duties). Within
ten days after such notice from the Respondent is received by the Claimant, the
Respondent and the Claimant shall cause their respective designated arbitrators
to select any mutually agreeable AAA panel member as the third arbitrator. If
the respective designated arbitrators of the Respondent and the Claimant cannot
so agree within said ten day period, then the third arbitrator will be
determined pursuant to the Rules. For purposes of this Section 2.07, the Company
(on the one hand) and the Trust (on the other hand) shall each be entitled to
the selection of one arbitrator. Prior to commencement of the arbitration
proceeding, each arbitrator shall have provided the parties with a resume
outlining such arbitrator’s background and qualifications and shall certify that
such arbitrator is not a representative or agent of any of the parties. If any
arbitrator shall die, fail to act, resign, become disqualified or otherwise
cease to act, then the arbitration proceeding shall be delayed for fifteen days
and the party by or on behalf of whom such arbitrator was appointed shall be
entitled to appoint a substitute arbitrator (meeting the qualifications set
forth in this Section 2.07) within such fifteen day period; provided, that if
the party by or on behalf of whom such arbitrator was

 

7

--------------------------------------------------------------------------------


 

appointed shall fail to appoint a substitute arbitrator within such fifteen day
period, the substitute arbitrator shall be a neutral arbitrator appointed by the
AAA arbitrator within fifteen days thereafter.

 

(d) All arbitration hearings shall be commenced within one hundred twenty days
after arbitration is initiated pursuant to the Rules, unless, upon a showing of
good cause by a party to the arbitration, the tribunal of arbitrators permits
the extension of the commencement of such hearing; provided, that any such
extension shall not be longer than sixty days.

 

(e) All claims presented for arbitration shall be particularly identified and
the parties to the arbitration shall each prepare a statement of their position
with recommended courses of action. These statements of position and recommended
courses of action shall be submitted to the tribunal of arbitrators chosen as
provided hereinabove for binding decision. The tribunal of arbitrators shall not
be empowered to make decisions beyond the scope of the position papers.

 

(f) The arbitration proceeding will be governed by the substantive laws of the
State of New York and will be conducted in accordance with such procedures as
shall be fixed for such purpose by the tribunal of arbitrators, except that (i)
discovery in connection with any arbitration proceeding shall be conducted in
accordance with the Federal Rules of Civil Procedure and applicable case law,
(ii) the tribunal of arbitrators shall have the power to compel discovery and
(iii) unless the parties otherwise agree and except as may be provided in this
Section 2.07, the arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16, to the exclusion of any provision of state law or other
applicable law or procedure inconsistent therewith or which would produce a
different result. The parties shall preserve their right to assert and to avail
themselves of the attorney-client and attorney-work-product privileges, and any
other privileges to which they may be entitled pursuant to applicable law. No
party to the arbitration or any arbitrator may compel or require mediation
and/or settlement conferences without the prior written consent of all such
parties and the tribunal of arbitrators.

 

(g) The tribunal of arbitrators shall make an arbitration award as soon as
possible after the later of the close of evidence or the submission of final
briefs, and in all cases the award shall be made not later than thirty days
following submission of the matter. The finding and decision of a majority of
the arbitrators shall be final and shall be binding upon the parties. Judgment
upon the arbitration award or decision may be entered in any court having
jurisdiction thereof or application may be made to any such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. The
tribunal of arbitrators shall have the authority to assess liability for
pre-award and post-award interest on the claims, attorneys’ fees, expert witness
fees and all other expenses of arbitration as such arbitrators shall deem
appropriate based on the outcome of the claims arbitrated. Unless otherwise
agreed by the parties to the arbitration in writing, the arbitration award shall
include findings of fact and conclusions of law.

 

(h) Nothing in this Section 2.07 shall be deemed to (i) limit the applicability
of any otherwise applicable statute of limitations or repose or any waivers
contained in this Agreement, (ii) constitute a waiver by any party hereto of the
protections afforded by 12 U.S.C. § 91 or any successor statute thereto or any
substantially equivalent state law, (iii) restrict the right of the Trustee to
make application to any state or federal district court having jurisdiction in

 

8

--------------------------------------------------------------------------------


 

Oklahoma City, Oklahoma to appoint a successor Trustee or to request
instructions with regard to any provision in this Agreement when the Trustee is
unsure of its obligations thereunder, or (iv) apply to the Delaware Trustee (as
defined in the Trust Agreement).

 

The provisions of this Section 2.07 will survive termination of this Agreement.

 

ARTICLE III
ADMINISTRATIVE SERVICES FEE; REIMBURSEMENT OF EXPENSES

 

Section 3.01 Administrative Services Fee; Reimbursement of External Expenses.

 

(a)                                  The Trust shall pay to the Company an
annual administrative services fee of $300,000 (the “Administrative Services
Fee”), which shall be paid in immediately available funds and in equal quarterly
installments, on or before the 45th day following each calendar quarter. In the
event that this Agreement is terminated during a calendar quarter pursuant to
Section 5.01, the amount of the Administrative Services Fee for such calendar
quarter shall be based upon the pro rata portion of the Administrative Services
Fee that shall have accrued during such quarter up to and including the
Termination Date.

 

(b)                                 In addition to the Administrative Services
Fee, the Trust shall reimburse the Company on or before the 45th day following
each calendar quarter for all reasonable and necessary External Expenses
associated with the provision of Services in the preceding quarter as set forth
in a reasonably detailed invoice provided by the Company to the Trust on or
before the 15th day following each calendar quarter.

 

Section 3.02 Set-Off. In the event that the Company or any of its Affiliates
owes the Trust a sum certain in an uncontested amount under any other agreement,
then any such amounts may, in the sole discretion of the Company, be aggregated
and the Trust and the Company (and the Company’s Affiliates, as the case may be)
shall discharge their obligations by netting those amounts against any amounts
owed by the Trust to the Company under this Agreement.

 

ARTICLE IV
FORCE MAJEURE

 

Section 4.01 Force Majeure. The Company’s obligation under this Agreement shall
be excused when and to the extent its performance of that obligation is
prevented due to Force Majeure. The Company shall promptly notify the Trustee
that it is prevented from performing its obligations by reason of Force Majeure
and shall exercise due diligence to end its inability to perform as promptly as
practicable. Notwithstanding the foregoing, the Company shall not be required to
settle any strike, lockout or other labor dispute in which it or any of its
Affiliates may be involved.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V
MISCELLANEOUS

 

Section 5.01 Term and Termination.

 

(a) This Agreement shall become effective on the date of this Agreement and
shall continue until the date (the “Termination Date”) that is the earliest of:

 

(i) the date the Trust shall have dissolved and commenced winding up its
business and affairs in accordance with Section 9.02 of the Trust Agreement;

 

(ii) the date that all of the Conveyances have been terminated or are no longer
held by the Trust;

 

(iii) the date that either the Company or the Trustee may designate by
delivering a written notice no less than 90 days prior to such date; provided,
that the Company’s drilling obligations under the Development Agreement shall
have been completed by such date; provided, further, that the Company shall not
terminate this Agreement except in connection with the Company’s transfer of
some or all of the Subject Interests (as defined in the Conveyances) and then
only with respect to the Services to be provided with respect to the Subject
Interests being transferred, and only upon the delivery to the Trustee of an
agreement of the transferee of such Subject Interests, reasonably satisfactory
to the Trustee, in which such transferee assumes the responsibility to perform
the Services relating to the Subject Interests being transferred; and

 

(iv) the date as mutually agreed by the parties to this Agreement.

 

(b) Upon termination of this Agreement in accordance with Section 5.01(a)(i) or
(ii), all rights and obligations under this Agreement shall cease except for (i)
obligations that expressly survive termination of this Agreement, (ii)
liabilities and obligations that have accrued prior to the Termination Date,
including the obligation to pay any amounts that have become due and payable
prior to such Termination Date and (iii) the obligation to pay any portion of
the Administrative Services Fee that has accrued prior to such Termination Date,
even if such portion has not become due and payable at such time. Upon
termination of this Agreement in accordance with Section 5.01(a)(iii), the
Company’s obligations to provide Services shall cease only with respect to the
Subject Interests transferred, and shall otherwise continue unabated. In the
event that the Company terminates this Agreement with respect to Subject
Interests transferred in accordance with Section 5.01(a)(iii), the
Administrative Services Fee shall be proportionately reduced, unless the Company
certifies to the Trustee that such transfer of the Subject Interests will not
result in a material decrease in the Company’s costs of providing the Services
to the Trust with respect to the remaining Subject Interests.

 

Section 5.02 Notice. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by facsimile, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one Business Day after being
deposited with such courier, if made by overnight

 

10

--------------------------------------------------------------------------------


 

courier or (iv) on the date indicated on the notice of receipt, if made by
first-class mail, to the parties as follows:

 

(a)                                  if to the Trust or the Trustee, to:

 

SandRidge Permian Trust
c/o The Bank of New York Mellon Trust Company, N.A.
Institutional Trust Services
919 Congress Avenue, Suite 500
Austin, Texas 78701
Attention: Michael J. Ulrich
Facsimile No.: (512) 479-2253

 

With a copy to:

 

Bracewell & Giuliani LLP
111 Congress Avenue
Suite 2300
Austin, Texas 78701
Attention: Thomas W. Adkins
Facsimile No.: (512) 479-3940

 

(b)                                 if to the Company, to:

 

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue
Oklahoma City, OK 73102-6406

Attention: Philip T. Warman

Facsimile No.: (405) 429-5983

 

With a copy to:

 

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: David H. Engvall

Facsimile No. (202) 778 5307

 

or to such other address as such Person may have furnished to the other Persons
identified in this Section 5.02 in writing in accordance herewith.

 

Section 5.03 Entire Agreement; Supersedure; Third Party Beneficiaries. This
Agreement, together with all other agreements and documents contemplated to be
executed and delivered in connection with the transactions contemplated hereby,
constitutes the entire agreement of the parties relating to the matters
contained herein, superseding all prior contracts or agreements, whether written
or oral, relating to the matters contained herein. This Agreement does not
confer upon any Person, other than the parties hereto, any rights or remedies.

 

11

--------------------------------------------------------------------------------


 

Section 5.04 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any party in the performance by that party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that party of the same or any other obligations of that
party under this Agreement.

 

Section 5.05 Amendment or Modification. This Agreement may be amended or
modified from time to time only by a written instrument executed by each of the
parties to this Agreement.

 

Section 5.06 Assignment. Except as provided in Section 2.03, and except for any
transfer of the rights of the Trustee hereunder to a successor trustee of the
Trust, no party to this Agreement shall have the right to assign its rights or
obligations under this Agreement without the written consent of the other party
to this Agreement.

 

Section 5.07 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties to this Agreement had signed
the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.

 

Section 5.08 Severability. If any provision of this Agreement or the application
thereof to any party to this Agreement or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to the other party to this Agreement or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

 

Section 5.09 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

 

Section 5.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

 

Section 5.11 Limitation of Trustee’s Liability. It is expressly understood and
agreed by the Parties hereto that (a) this Agreement is executed and delivered
by the Trustee not individually or personally, but solely as Trustee in the
exercise of the powers and authority conferred and vested in it and (b) under no
circumstances shall the Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Trust
under this Agreement. Further, the Trust’s obligations under the Direct Hedge
Contracts shall be the sole liability and responsibility of the Trust, and the
Trustee shall have no liability for any amounts due under any Direct Hedge
Contract, SandRidge Hedge Contract or Reset.

 

12

--------------------------------------------------------------------------------


 

[Page deliberately left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SandRidge Energy, Inc.

 

 

 

 

By:

/s/ James D. Bennett

 

 

Name:

James D. Bennett

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Administrative Services Agreement]

 

--------------------------------------------------------------------------------


 

 

SandRidge Permian Trust

 

 

 

By:

The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 By:

/s/ Michael J. Ulrich

 

 

Name:

Michael J. Ulrich

 

 

Title:

Vice President

 

[Signature Page to Administrative Services Agreement]

 

--------------------------------------------------------------------------------